Citation Nr: 1608356	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right leg disability, claimed as a nerve problem.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1947 to September 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appeared at a hearing before the undersigned in December 2015.  A transcript of the hearing is of record.

The issue of entitlement to "service connection for right leg and stump" was developed and adjudicated by the Agency of Original Jurisdiction (AOJ) and certified to the Board in October 2015; however, it is clear from the evidence of record that the Veteran's left leg has been amputated and he is seeking service connection for that disability.  Therefore, that issue is referred to the agency of original jurisdiction (AOJ) for initial adjudication.

The issues of entitlement to service connection for left leg amputation, hypertension, and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right wrist disability had its onset in active service.

2.  The neurological impairment of the Veteran's right leg is proximately due to his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right wrist disability have been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for neurological impairment of the right leg have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Principles Relating to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For claimants with ninety days of active service after December 31, 1946, certain chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if the disease manifested in service and at any time thereafter, or to a compensable degree within a year of service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The second and third elements of service connection can also be established for chronic diseases by showing a continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

Service connection may be granted for any disease first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement to Service Connection for a Right Wrist Disability

Treatment records and a January 2012 VA examination report reveal the Veteran has been diagnosed as having arthritic changes in his right wrist.  Arthritis constitutes a chronic disease under 38 C.F.R. § 3.309.  Therefore, the nexus requirement for service connection can be proven by a continuity of symptomatology if a right wrist condition was noted in service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran testified that he injured his right wrist and back after slipping and falling in service.  Service treatment records confirm that the Veteran injured his right wrist and back after falling in January 1948.  Service treatment records show the Veteran continued to receive treatment for injuries sustained in this fall, corroborating his testimony regarding the severity of the injuries.

The Veteran has continuously experienced right wrist pain since his separation from service.  His testimony regarding the injury during the December 2015 hearing was highly credible.  He did not attempt to embellish facts to bolster his claim.  He admitted he dealt with right wrist pain for several years without seeking treatment and only began seeking treatment for the disability when he could no longer use his right hand.  See Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991))(stating "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  The Board also finds it relevant that he has been granted service connection for a low back disability as a result of the same in-service fall.  Therefore, a continuity of symptomatology links the condition noted in service to the current disability, and service connection for a left knee disability is warranted.

The January 2012 VA examiner determined it was not likely the claimed right wrist disability was the result of service, but this opinion is of little probative value as it was based on an inaccurate factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner initially determined there was no evidence of a right wrist injury in service.  In February 2012, the AOJ returned the examination report to examiner, pointing out the right wrist injury noted in the Veteran's service treatment records.  The examiner responded in March 2012, stating every medical record had been reviewed in conjunction with the initial examination and the notation of injury without x-ray evidence of significant trauma was not enough to change the prior opinion.  The March 2012 addendum is also inadequate, as it does not account for the repeated complaints in service or the reports of a continuity of symptomatology.

Ultimately, the evidence establishes that it is at least as likely as not that the Veteran's current right wrist disability had its onset in active service.  The claimed disability constitutes a chronic disease under 38 C.F.R. § 3.309 that has been linked to an in-service injury by the Veteran's credible and competent reports regarding a continuity of symptomatology.  Reasonable doubt must be resolved in the Veteran's favor, and service connection for a right wrist disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement to Service Connection for a Right Leg Disability

The Veteran is entitled to service connection for a low back disability.  He claims he has neurological impairment of the right leg due to this service-connected disability.

A June 2012 VA examination revealed the Veteran has mild neurological impairment of the right sciatic nerve as a result of his low back disability.  This finding is also confirmed by the Veteran's private treatment records.  Its appears notations regarding neurological impairment of the left lower extremity without impairment of the right lower extremity on a May 2013 VA examination report were erroneous, given the amputation of the left leg and the examiner's notations regarding the Veteran's reports of right leg pain running down the back of the leg in the introduction of the report.

While a March 2013 VA examiner determined the impairment of the veins and arteries in the Veteran's right leg was related to nonservice-connected diabetes, it is clear from the Veteran's claim that he seeks entitlement to service connection for neurological impairment of the right leg.  

The evidence clearly shows this disability is proximately due to his service-connected low back disability, and service connection for neurological impairment of the right leg is warranted.  See 38 C.F.R. § 3.310.



ORDER

Entitlement to service connection for a right wrist disability is granted.

Entitlement to service connection for neurological impairment of the right leg is granted.


REMAND

During the December 2015 hearing, the Veteran testified he was prescribed antihypertensive medication approximately four to five months after separation from service.  While he is not competent to diagnosis hypertension, he is competent to discuss medications that he may have been prescribed by a medical professional.  38 C.F.R. § 3.159(a)(2).  The Veteran's testimony triggers the VA's duty to provide an examination, as it indicates the claimed disability may have arisen in service or within the presumptive period after service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The issue of entitlement to service connection for a heart condition is inextricably intertwined with the issue of entitlement to service connection for hypertension; therefore, it is remanded to the AOJ as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

In May 2009, the Veteran reported that he was a member of the inactive Naval Reserve from 1949 to 1954.  Records of this service could be relevant to the claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's service in the inactive Naval Reserve from 1949 to 1954 and obtain any available records of examination or treatment.

2.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that his current hypertension had its onset in service, manifested to a compensable degree within one year of separation from service, or is otherwise the result of a disease or injury in service.

The examiner should address the Veteran's testimony that he was prescribed antihypertensive medication approximately three to four months after service and discuss whether there is any medical reason to reject such testimony, to include a discussion of the availability of antihypertensive medications in 1948 and 1949.

If an opinion cannot be provided without resorting to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.  With regard to the availability of additional evidence, the examiner must be advised records prior to 1978, other than service treatment records, appear to be unavailable due to the passage of time.

If it is at least as likely as not that hypertension is the result of service, provide an opinion as to whether it is at least as likely as not that any current heart condition is proximately due to or aggravated by hypertension.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


